Citation Nr: 0826210	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of injuries to the right ankle to 
include a chronic strain with laxity, postoperative peroneus 
brevis resection. 

2.  Entitlement to an initial compensable evaluation for a 
postoperative surgical scar of the right ankle. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from June 1984 until March 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
residuals of injuries to the right ankle to include a chronic 
strain with laxity, postoperative peroneus brevis resection, 
have been productive of complaints of pain; objectively, 
there is no showing of marked limitation of motion. 

2.  The competent evidence reveals a postoperative surgical 
scar of the right ankle that has not been shown to be 
unstable or tender upon examination, and does not exceed 39 
square centimeters (sq.cm.) in area.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of injuries to the right 
ankle to include a chronic strain with laxity, postoperative 
peroneus brevis resection have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §  
3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5099-5024, 5271 
(2007).  

2.  The criteria for entitlement to an initial compensable 
evaluation for a postoperative surgical scar of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.118, DC 7801 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the veteran's current 
appeal stems from an initial rating assignment.  As such, the 
claims require consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Residuals of Injuries to the Right Ankle 

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for the veteran's residuals of 
injuries to the right ankle to include a chronic strain with 
laxity, postoperative peroneus brevis resection.  The veteran 
contends that his symptoms are of such severity as to warrant 
an increased rating.  

The veteran's right ankle disorder has been rated pursuant to 
DC 5099-5024.  DC 5024 provides that diseases under DCs 5013 
through 5024 will be rated based on the limitation of motion 
of the affected parts.  As such, under DC 5271, a 10 percent 
evaluation is warranted where the evidence demonstrates 
moderate limitation of motion of the ankle.  In order to be 
assigned the next-higher 20 percent evaluation, the evidence 
must show marked limitation of motion of the ankle. 

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an award of the next-higher 20 percent rating under 
DC 5271.  Indeed, range of motion testing performed at a June 
2005 VA examination revealed dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  The 
examiner noted that following repetitive use, the veteran's 
right ankle joint function was additionally limited by pain, 
fatigue, weakness, lack of endurance, and incoordination. 

Neither the June 2005 VA examination, nor any other evidence 
of record, demonstrates objective findings consistent with 
marked limitation of motion; thus the criteria for a 20 
percent rating under DC 5271 have not been met.  The Board 
however, must also consider additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination when evaluating musculoskeletal disabilities.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995). 
In this regard, it is acknowledged that the veteran 
complained of constant pain and swelling due to his bilateral 
ankle laxity at his June 2005 VA examination.  He further 
indicated that he relates incapacitating episodes as often as 
2 times per month, which last for 1 day.  He reported that 
over the past year he had 25 incidents of incapacitation for 
a total of 45 days.  The veteran further indicated that 
because of his bilateral ankle laxity he is unable to stay on 
his feet for long periods, has difficulty climbing stairs, 
and has decreased range of motion. 

With respect to his right ankle peroneus brevis section the 
veteran further commented that he experiences constant pain, 
swelling sensitivity and lost range of motion.  Although he 
acknowledged that his right ankle peroneus brevis section did 
not cause incapacitation, he indicated that because of this 
condition he is unable to run and do sports.  Further he 
indicated that it is difficult for his to climb stairs and 
drive, and the condition has resulted in 10 days of work lost 
per year.

The Board has additionally considered the veteran's 
complaints of pain in his September 2005 notice of 
disagreement and November 2006 substantive appeal.  The 
veteran alleges in his substantive appeal that because his 
ankle is frozen to neutral, at his June 2005 VA examination 
the examiner could only get plantar flexion/dorsiflexion by 
pulling and pushing on his ankle.  Without the examiner's 
manipulation, the veteran asserts that he could not have 
reached 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion. 

A statement submitted by a close friend of the veteran has 
also been considered.  The veteran's friend submitted an 
April 2005 statement attesting to the fact that the veteran 
injured his knee and foot after falling down a set of stairs.  
He asserts that because of this injury the veteran has had 
problems and been hindered from participating in activities. 

The veteran and his friends are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Moreover, the veteran's 
reports of right ankle pain are consistent with the evidence 
of record and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such as 
to enable a finding that the veteran's disability picture 
most nearly approximates the next-higher 20 percent 
evaluation under DC 5271.  

Indeed, while right ankle pain is shown, the competent 
evidence simply fails to demonstrate that such pain resulted 
in additional functional limitation.  Again, the veteran had 
dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 
45 degrees upon most recent examination in June 2005, 
representing complete range of motion.  See 38 C.F.R. 
§ 4.71a, Plate II (2007).  To the extent that pain does 
affect the veteran's motion, this is already contemplated in 
the 10 percent rating presently in effect throughout the 
rating period on appeal.  Moreover, there is no additional 
uncompensated limitation of motion that could form the basis 
for a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2007).

The Board has also considered whether any other Diagnostic 
Codes could serve as a basis for an increased rating.  As the 
evidence above does not show ankylosis of the veteran's 
ankle, DC 5270 is not applicable.  There are no other 
relevant Diagnostic Codes for consideration.

In conclusion, there is no basis for an evaluation in excess 
of 10 percent for residuals of injuries to the right ankle to 
include a chronic strain with laxity, postoperative peroneus 
brevis resection, for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


Postoperative Surgical Scar Right Ankle

The veteran is additionally claiming entitlement to a 
compensable rating for a postoperative surgical scar of the 
right ankle.  Once again, the veteran's appeal as to this 
claim stems from an initial rating assignment.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the rating period on appeal he was evaluated as 
noncompensable under DC 7801. DC 7801 instructs the rater to 
evaluate scars other than head, face, or neck, that are deep 
or that cause limitation of motion, based on their size.  The 
veteran contends that his symptoms are of such severity as to 
warrant an increased rating.  

Under DC 7801, a 10 percent rating is warranted for scars 
with an area or areas exceeding 6 square inches (39 sq.cm.).  
At the June 2005 VA examination the examiner noted that the 
veteran's right ankle surgical scar measured 19.0 by 1.8 cm.  
As such, the area in square centimeters is (19.0 cm. X 1.8 
cm.) 34.2 sq. cm. and does not meet the requirements for a 
compensable rating under DC 7801. 

With respect to alternate diagnostic codes, the Board has 
considered both DC 7803 and DC 7804.  Here, as the veteran's 
limitation of right ankle motion is already contemplated in 
his evaluation for his service-connected right ankle 
disability under DCs 5099-5024 and 5271, to provide a 
compensable evaluation under DC 7805 would constitute 
impermissible pyramiding under 38 C.F.R. § 4.14 (2007).

Under DC 7803 a 10 percent rating is warranted for scars, 
superficial, unstable. It is noted that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Under DC 
7804, a 10 percent rating will be assigned for scars, 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage. 

A June 2005 VA examination report did not indicate that the 
veteran's postoperative right ankle scar was unstable.  
Rather the examiner noted that "the scar is hyperpigmented 
with disfigurement and no tenderness or additional 
findings."  As such a compensable evaluation is not 
warranted under DC 7803. 

Although the Board acknowledges the veteran's statements in 
his November 2006 substantive appeal and September 2005 
notice of disagreement, that his right ankle scars are 
painful and cause instability, the June 2005 VA examination 
report noted that the veteran's right ankle scars were not 
tender.  Therefore, a compensable rating is not warranted 
under DC 7804. 

In conclusion, there is no basis for a compensable evaluation 
for a postoperative surgical scar of the right ankle for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records and in June 
2005 he was afforded a formal VA examination.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of injuries to the right ankle to include a 
chronic strain with laxity, postoperative peroneus brevis 
resection is denied.

Entitlement to an initial compensable rating for a 
postoperative surgical scar of the right ankle is denied. 


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


